The executor, who is one of the defendants, procured an order from the County Court of WARREN to sell the slaves of the testator for the purpose of making a division amongst the legatees, there being five negroes and six legatees. The jury have found that this sale was conducted fairly. The executor himself purchased four of the negroes for less than their value. Had the sale been for the (109) purpose of raising money to pay debts, there is no doubt but the purchase by the executor would be void. The general rule is that a person entrusted by the law to sell shall not be a purchaser. The rule is so formed to prevent the frauds which a want of the rule would give birth to. It seems to us the sale in the present case is within the reason of this rule; but we will take time to consider of it. It has been often determined that the rule extends to sheriffs selling by execution, who cannot purchase under any form at such sales made by themselves; and to executors selling to raise money for the payment of debts.
NOTE. — See Boatwell v. Reynell, ante, 1, and the note thereto; also Anonymous, 2 N.C. 2, and the note. *Page 106